Emission Reduction Purchase
Agreement                                                                                                                       
Page 1 of 17

Exhibit 10.12

EMISSION REDUCTION PURCHASE AGREEMENT(ERPA)
[Chinese translation](ERPA)

XISC Power Generation Using Waste Heat
from Sintering System (WHR)
[Chinese translation]

Between

(the "Purchaser")[Chinese translation]
ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)

740 St Maurice suite 102
Montreal, Qc H3C1L5
Canada Tel: 5148763907
Fax: 5148764080
Email: trivutruong2004@yahoo.ca
President-CEO: Dr. Tri Vu Truong

(the " Seller"), henceforth “PROJECT PROPONENT” [Chinese translation]
Owner: Xiangtan Iron and Steel Group Co., Ltd (“XISC”) [Chinese translation]

Address: Yuetang, Xiangtan City, Hunan, 411101, P. R. China [Chinese
translation]-
Telephone: 8653018, 13707328182
Fax : 0732-8628978
Email: sheny3018@sohu.com
General Director: Liu, Jie [Chinese translation]

 


XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                               
Page 2 of 17

Interpretation and Definitions [Chinese translation]

In this Agreement, unless otherwise required by the context, all capitalized
terms shall have the meaning set forth in the definitions below.
[Chinese translation]:

Agreement
[Chinese translation]  Means this Emission Reduction Purchase Agreement (ERPA).
[Chinese translation]  Annex B Countries
[Chinese translation]  Means the countries listed in Annex B to the Kyoto
Protocol having
committed themselves to reduce or limit their GHG emissions.
[Chinese translation]  Annex I Countries
[Chinese translation]  Means the parties to the UNFCCC listed in Annex I thereto
(Annex I
consists of industrial countries and countries in transition).
[Chinese translation] 

Baseline/
[Chinese translation]


Means the scenario that reasonably represents the anthropogenic
emissions of GHG that would occur in the Host Country in the absence of
the Project, determined in accordance with the Kyoto Rules.
[Chinese translation]  Business Day
[Chinese translation]  Means a day on which banks are open for general business
in China.
[Chinese translation]  Carbon Dioxide
Equivalent
[Chinese translation]  Means a metric measure used to compare the emissions of
various GHG
based upon their global warming potential.
[Chinese translation]  Certification
[Chinese translation] Means the written confirmation by an Operational Entity of
an Emission
Reduction resulting from a CDM project and having passed the
Verification procedure according to the Kyoto Rules.
[Chinese translation]  Certified Emission
Reduction (CER)
[Chinese translation] Means a unit of Emission Reduction issued pursuant to
Article 12 of the
Kyoto Protocol and the requirements of the Kyoto Rules (including
Certification), equal to one metric ton of Carbon Dioxide Equivalent
resulting from a CDM project.
[Chinese translation] 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                              
Page 3 of 17

Clean Development
Mechanism (CDM)
[Chinese translation] Means the flexible mechanism established by Article 12 of
the Kyoto
Protocol providing for Annex I Countries to implement projects that
reduce emissions in non-Annex I Countries in return for CERs and assist
the non-Annex I Countries in achieving sustainable development and
contributing to the ultimate objective of the UNFCCC.
[Chinese translation]  Crediting Period
[Chinese translation] If Kyoto Protocol ceases to have effect or is terminated
before the
expiration of any crediting period, the purchasing agreement will remain
valid for purchasing obligations prior to this termination date, however
purchasing obligations beyond this termination date will automatically
cease.
[Chinese translation]  Emission Reduction
[Chinese translation]  Means reduction in emission of GHG achieved, calculated
in accordance
with the Kyoto Rules.
[Chinese translation]  Executive Board
[Chinese translation] Means the international authority elected by the
representatives of the
parties to the Kyoto Protocol responsible for monitoring the CDM
process.
[Chinese translation]  First Commitment
Period
[Chinese translation]  Means July 14, 2008 until December 31, 2012.
[Chinese translation] Force Majeure
[Chinese translation] Means any circumstance or condition beyond the control of
either party to
this Agreement affecting the performance of its obligations under this
Agreement including in particular wars, insurrection, natural disaster or
equivalent circumstances.
[Chinese translation]  Greenhouse Gases
(GHG)
[Chinese translation]  Means the six gases listed in Annex A to the Kyoto
Protocol.
[Chinese translation] Host Country
[Chinese translation]  China [Chinese translation] Kyoto Protocol
[Chinese translation]  Means the protocol to the UNFCCC adopted at the third
conference of the
parties to the UNFCCC in Kyoto, Japan, on December 11, 1997.
[Chinese translation] 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                     
Page 4 of 17

Kyoto Rules
[Chinese translation] Means the UNFCCC, Kyoto Protocol, the Bonn agreement, the
Marrakech Accords, any relevant decisions, guidelines, modalities and
procedures made pursuant to them and/or any succeeding international
agreements as amended and/or supplemented from time to time and which
include those rules specifically required to be met for the issuing and
transfer of CERs. /UNFCCC
[Chinese translation]  Letter of Approval
(LOA) [Chinese
translation]  Means a binding approval of the Project by the DNA of the Host
Country
together with an approval of the transfer of CERs.
[Chinese translation]  Monitoring Report
[Chinese translation] Means an annual report to be provided by Owner setting out
the total
number of Emission Reductions generated by the Project during the
previous year according to the Kyoto Rules, international Monitoring
rules and the PDD.
[Chinese translation]  Monitoring
[Chinese translation] Means the collection and record of data allowing the
assessment of
reductions in GHG emissions resulting from the Project conducted in
accordance with the Kyoto Rules.
[Chinese translation]  Designated
Operational
Entity(DOE)
[Chinese translation]  Means an independent entity accredited by the Executive
Board being the
executive body for CDM and inter alias responsible for determining
whether a project and the resulting Emission Reductions meet the
requirements of Article 12 of the Kyoto Protocol.
[Chinese translation]  Project Design
Document (PDD)
[Chinese translation]  Means a detailed description of the Project to be
submitted for Validation
attached here in Annex []. The Purchaser will be responsible for providing
PDD development for Registration of the Project.
[Chinese translation]  Project
[Chinese translation] Means the proposed CDM project described in the PDD and
other
documents describing the implementation and economics of the Project
attached in Annex []
[Chinese translation] 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                  
Page 5 of 17

Registration
[Chinese translation]  Means the official registration of a CDM project by the
Executive Board
according to the Kyoto Rules.
[Chinese translation]  UNFCCC Means the United Nations Framework Convention on
Climate Change
adopted in New York on May 9, 1992.
[Chinese translation]  Unit Price
[Chinese translation] Means the price payable by Purchaser to Project Proponent
per Certified
Emission Reduction (CER) unit:
[Chinese translation]:

The purchase unit price paid by EcoloCap Solutions Canada Inc to
Chinese Project Proponent for the CER is fixed at (9.6)Euro for the year
2009 to 2012; both parties will renegotiate the ERPA for the extension
period (2013-2026).
[Chinese translation]

The amount paid to the Chinese Project Proponent for the total certified
CER generated from this project is fixed at (80)% of the total value of
CER at this above mentioned purchase price ((9.6)Euro) “Total revenues”
is defined as the amount of: (9.6)Euro x total CER. Ecolocap Solutions
Canada Inc. will get (20)% of the total revenues.
[Chinese translation]

TERM: [Chinese translation]

Project proponent agrees by this ERPA to sell CERs generated by the
project to the Purchaser for the year 2009 to 2012 and give the Purchaser
the right of first refusal to renegotiate the ERPA for the extension period
2013-2026
[Chinese translation]  Validation
[Chinese translation]  Means the assessment of the PDD, including the Baseline,
by an
Operational Entity, determining its compliance with the Kyoto Rules.
[Chinese translation] 




XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                             
Page 6 of 17

Verification
[Chinese translation] Means the periodic independent review and ex post
determination of the
monitored reductions in GHG emissions that the Project has achieved
during a specified period of time by an Operational Entity in accordance
with the Kyoto Rules. The project's owner will be Responsible for
providing periodical monitoring.
[Chinese translation]      Unless otherwise specified, references to clauses are
to clauses of this Agreement, references to legal  provisions are references to
such provisions as in effect from time to time, use of a gender includes any 
gender and use of the plural includes the singular and vice versa where the
context requires.  [Chinese translation]     All headings and titles are
inserted for convenience only and shall not be deemed part of this  Agreement or
taken into consideration in its interpretation.  [Chinese translation]        
1.   Preamble [Chinese translation]         The Project is located on the
territory of the Host Country.      [Chinese translation]     2.   Contractual
Obligations [Chinese translation]     2.1.   Certified Emission Reductions
[Chinese translation]     2.1.1.   The Purchaser will purchase the total
certified emission reduction, the number of which is      monitored and accepted
by the DOE.      [Chinese translation]     2.1.2.   If the Project generates
CERs, during the crediting period Project Proponent shall, to the extent      it
is legally possible and permissible, exclusively transfer or cause to be
transferred to      Purchaser all rights (and, to the extent legally possible
and permissible, legal title) which      Project Proponent may have in the
Anticipated Emission Reductions generated during the      Crediting Period to
Purchaser.      [Chinese translation]     2.1.3.   Purchaser shall pay to
Project Proponent the Unit Price for each Certified Emission Reduction     
generated by the Project and in which the Project Proponent's rights are
transferred to      Purchaser in accordance with clause 3 below.      [Chinese
translation] 




XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]



--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                  
Page 7 of 17

2.2.   Emission Reductions generated after the Crediting Period [Chinese
translation]        If the Project generates any Certified Emission Reductions
after the Crediting Period,      Purchaser shall enter into negotiations with
Project Proponent with a view to concluding an      agreement on the purchase of
such Certified Emission Reductions based on the principles of      this
Agreement but amended in order to reflect the international and/or national
rules then      applicable.      [Chinese translation]    3.   Transfer [Chinese
translation]        Transfer to Purchaser of all the rights (and, to the extent
legally possible and permissible,      legal title) which Project Proponent may
have in a Certified Emission Reduction shall have      occurred upon the
transfer of a CER from the register of the Executive Board to a register in     
favor of Purchaser or such other account or register Purchaser has notified to
Project      Proponent in writing.      [Chinese translation]    4.   Payment
[Chinese translation]    4.1.   Payment for Certified Emission Reductions
[Chinese translation]    4.1.1.   Payment by Purchaser to Project Proponent for
the Certified Emission Reductions (the rights      in which are transferred
pursuant to clause 3) shall be deposited in the project proponent’s      account
within 60 Business Days after the CERs are delivered      [Chinese translation] 
  4.1.2.   All payments shall be made to the accounts specified from time to
time be notified to the      other party in writing [Chinese translation]   
4.1.3.   All payments shall be made in Euro. [Chinese translation]    4.2.  
Costs and Expenses [Chinese translation]    4.2.1.   Subject to clause 4.2.2
below, all taxes, fees, costs or other expenses in connection with the     
generation of CERs by the Project and their Registration and transfer (including
VAT in any      jurisdiction Purchaser duly notifies Project Proponent to
transfer CERs as in Clause 3, if      applicable) shall be borne by Project
Proponent and purchaser.      [Chinese translation]    4.2.2.   The share of the
proceeds from CERs generated by the Project to be used to cover     
administrative expenses and to assist developing countries that are particularly
vulnerable to      the adverse effects of climate change to meet the costs of
adaptation according to the Kyoto      Rules shall be borne by the Purchaser.   
  [Chinese translation] 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                        
Page 8 of 17

    Project proponent shall pay all costs and fees in connection with the
project-relevant      documents preparation for use in the host country, the
submission, approval, construction,      operation, maintenance and monitoring
of the project activities taking place in the host      country, including but
not limited to the tax, costs and expenses levied by Chinese National     
Development and Reform Commission and other government authorities.     
[Chinese translation]        Purchaser shall pay all the costs and fees in
connection with the CDM project development      abroad, including but not
limited to the obtaining of any approvals from the Canada      government as
required under the CDM rules, the preparation of PIN (project idea     
note)/PDD(project design document), the validation, the
verification/certification, and the      registration with CDM Executive Board. 
    [Chinese translation]    4.2.3.   All costs accrued to each of the Parties
in negotiating, preparing, executing and carrying into      effect of this
Agreement, shall be borne by each of the Parties themselves.      [Chinese
translation]    5.   Termination and Remedies [Chinese translation]    5.1.  
Either party (the "Non-defaulting Party") shall be entitled to terminate this
Agreement by      written notice to the other party with immediate effect if any
of the following events occurs:      [Chinese translation]    5.1.1.   In case
the Project is not register as a valid CDM Project activity with the CDM EB
within      eighteen (18) months upon execution of the ERPA, either party shall
have the right to      terminate its rights and obligations under the ERPA.     
[Chinese translation]    5.1.2.   In any given Contract Period, if the
verification of the Project’s CERs is delayed by 90 days      or more due to the
Project Proponent ’s or Purchaser’s fault and/or misconduct, each of the     
non-defaulting parties shall have the right to terminate its rights and
obligations under the      ERPA.      [Chinese translation]    5.1.3.   In case
the project is not commissioned within eighteen (18) months following the date
of the      ERPA, each Purchaser shall have the right to terminate its rights
and obligations under the      ERPA.      [Chinese translation]    5.1.4.   Upon
occurrence of an event of default or any other termination event in respect of
the Project      Proponent or of Purchaser as provided in the ERPA, each of the
non-defaulting parties shall      have the right to terminate its rights and
obligations under the ERPA.      [Chinese translation] 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                      
Page 9 of 17

5.2    Force Majeure [Chinese translation]        Should either party be impeded
wholly or in part from fulfilling any of its obligations under      the
Agreement for reasons of Force Majeure, such obligation shall be suspended to
the extent      and for as long as such obligation is affected by Force Majeure
and the impeded party shall be      entitled to such extension of time as may be
reasonably necessary.      [Chinese translation]        Either party shall
notify the other party of the existence and date of beginning of an event of   
  Force Majeure that is likely to impede its performance under the Agreement
within 5      Business Days after having obtained knowledge of any such event.
Either party shall likewise      advise the other of the date when such event
ended and shall also specify the re-determined      time by which the
performance of its obligations hereunder is to be completed.      [Chinese
translation]        Project Proponent and Purchaser shall consult with each
other with a view of determining any      further appropriate action if a
condition of Force Majeure is to continue after 20 Business      Days from the
date of giving notice thereof.      [Chinese translation]        Neither party
shall be liable for damages or have the right to terminate this Agreement for
any      delay in performing hereunder if such delay is caused by Force Majeure;
provided, however,      that the non-impeded party shall be entitled to
terminate such part of the Agreement that      remains unfulfilled, if the
condition of Force Majeure is to continue after 6 months from the      date of
giving notice thereof.      [Chinese translation]    6.    Change in
Circumstances [Chinese translation]        If any change in circumstances (i.e.
a change of scientific basics or applicable standards      relating to the
Baseline methodology and/or the applicable criteria for Verification and     
Certification of the resulting Emission Reductions, or any changes related to   
  policy/regulations of the Chinese government) occurs which substantially
affects the Project,      the parties to this Agreement shall enter into
negotiations with a view to adapt the Project and      its implementation or any
relevant provision of this Agreement, as may be necessary or      useful. A
change in circumstances shall in no event be considered substantially affecting
the      Project if at least 50% of the Anticipated Emission Reductions can be
generated.      [Chinese translation]        The parties to this Agreement shall
cooperate and make their best efforts to enable the      continuation of the
Project in accordance with the new circumstances and to achieve the     
generation and transfer of the Anticipated Emission Reductions.      [Chinese
translation]        If any of the documents related to the Project and submitted
at any time during the term of      this Agreement fails to be approved by such
authority whose approval is required under the 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                              
Page 10 of 17

    Kyoto Rules or otherwise appears to be non-compliant with any relevant
standards or      conditions of the Kyoto Rules, Project Proponent and Purchaser
shall discuss whether or not      the relevant documents are to be revised and
resubmitted.      [Chinese translation]    7.   Conditions Precedent [Chinese
translation]        This Agreement shall enter into force upon satisfaction of
the following conditions precedent:      [Chinese translation]        
Conclusion of a binding agreement with the Host Country.      [Chinese
translation]    8.   Miscellaneous [Chinese translation]    8.1. Assignment and
subcontracting [Chinese translation]      Project Proponent shall not, without
the written consent of Purchaser, assign or transfer the      Agreement or the
benefits or obligations thereof or any part thereof to any other person.     
[Chinese translation]        Purchaser may transfer any of its rights or
obligations under the ERPA to any third party      (“assignee”) without consent
of Project Proponent. However, rights and obligations between      Purchaser and
Project Proponent remain the same after the transfer.      [Chinese
translation]    8.2.   Confidentiality and Disclosure [Chinese translation]     
The parties shall treat as confidential all information obtained as a result of
entering into or      performing this Agreement which relates to the provisions
of this Agreement, the negotiations      relating to this Agreement and the
subject matter of this Agreement.      [Chinese translation]        No party
shall disclose any such confidential information to any third party, except in
those      circumstances where disclosure is required in order to comply with
any laws or regulations,      including without limitations the Kyoto Rules.   
  [Chinese translation]    8.3.   Notices [Chinese translation]        Any
communications to be made under or in connection with this Agreement shall be
made in      writing (including by facsimile) to the address or facsimile
number, from time to time      designated by the party to whom the communication
is to be made to the other party for that      purpose. The address and
facsimile number so designated are set out in Annex [] hereto.      [Chinese
translation] 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                               
Page 11 of 17

    Communication will only be effected, if sent by mail, when delivered to or
rejected by the      recipient, if sent by facsimile, when a transmission report
shows that the facsimile has been      sent.      [Chinese translation]    8.4.
  Entire Agreement [Chinese translation]        This Agreement embodies the
whole and only agreement of the parties with respect to the      subject matter
hereof, and no prior or contemporaneous oral or written agreement or     
understanding shall be deemed to constitute a part of this Agreement, unless
expressly      referred to herein, or attached hereto, or specifically
incorporated by reference herein. The      Annexes and schedules to this
Agreement constitute integral parts of this Agreement and shall      therefore
be deemed part of this Agreement.      [Chinese translation]    8.5.  
Amendments [Chinese translation]        This Agreement may only be amended with
the written consent of the parties hereto.      [Chinese translation]    8.6.  
Severability [Chinese translation]        If any part or provision of the
Agreement is or becomes illegal, void or unenforceable in any      respect, the
remaining parts or provisions shall not be affected or impaired. Any deficiency
in      the Agreement resulting there from shall be amended by way of
interpretation of the      Agreement having due regard to the parties intent.   
  [Chinese translation]    8.7.   Governing law [Chinese translation]       
This Agreement shall be governed by the laws of P.R.C., but in the event that
there is no      Chinese law governing a particular matter relating to this
CONTRACT, reference shall be      made to general international commercial
practice.      [Chinese translation]    8.8.   Jurisdiction [Chinese
translation]        If any disputes arise between the parties relating to or in
connection with this Agreement, the      parties shall attempt at first instance
to resolve such disputes through friendly discussion. If the      disputes
cannot be resolved in this manner to the satisfaction of the parties within
forty-five      (45) days after the date that any party has notified the other
party in writing of such disputes,      the parties shall submit the disputes to
arbitration by the China International Economic and      Trade Arbitration
Commission. The arbitration awards shall be final and binding on the party,     
and the party agrees to be bound thereby and shall act accordingly.     
[Chinese translation] 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                  
Page 12 of 17

The costs of arbitration will be borne by the losing party, unless otherwise
determined by the arbitration award.
During the process of arbitration, except the section over which the dispute
arises between the parties, this CONTRACT
shall be performed continuously.
[Chinese translation]

8.9. Counterparts [Chinese translation]

This Agreement shall be executed in four counterparts with two copies for
Project Proponent and two for Purchaser.
If there are any discrepancies between the English and the Chinese version, the
Chinese version will prevail.
[Chinese translation]

ANNEX I  The salient features of XISC Coke Dry Quenching Project at Xiangtan,
Hunan Province,    China.    [Chinese translation]     ANNEX II  Schedule for
Project implementation    [Chinese translation]     Annex III  Work flow of CDM
Activity    [Chinese translation]     Annex [ ]  Address designated    [Chinese
translation] 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                
Page 13 of 17

PARTIES TO THE AGREEMENT [Chinese translation]

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above, this
14th day of July, 2008, in the presence of: [Chinese translation]

Purchaser: [Chinese translation]   ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)
      DR. TRI VU TRUONG    President-CEO: Dr. Tri Vu Truong        Project
Proponent: [Chinese translation]   Xiangtan Iron and Steel Group Co., Ltd
(“XISC”)/ [Chinese translation]       LIU, JIE      General Director: Liu, Jie
[Chinese translation]                Witness No 1    Witness No 2  [Chinese
translation]    [Chinese translation] 



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                     
Page 14 of 17

ANNEX I The salient features of XISC Power Generation Using Waste Heat
from Sintering System (WHR) at Xiangtan, Hunan Province, China.
[Chinese translation]

No  Parameters  Units  Value  1 [Chinese translation] Sinter 1x180m2   [Chinese
translation]   1 2  [Chinese translation]  Nm3/h  306000  3  [Chinese
translation]  [Chinese translation]  250/380  4  [Chinese translation]  [Chinese
translation]  1  5  [Chinese translation]  [Chinese translation]  1  6  [Chinese
translation]  KW  4500  7  [Chinese translation]  h/[Chinese translation]  8000 
8  [Chinese translation]  106kwh/[Chinese translation]  35.12  9  [Chinese
translation]  106kwh/[Chinese translation] 29.5  10  [Chinese translation] 
[Chinese translation]  10325  11  CO2[Chinese translation]  [Chinese
translation]  27051.5  12  [Chinese translation]  [Chinese translation]  10  13 
[Chinese translation]  [Chinese translation]    14  [Chinese translation] 
[Chinese translation]    15  [Chinese translation]  [Chinese translation]    16 
[Chinese translation]  [Chinese translation]    17  [Chinese translation]     
18  [Chinese translation]      19  [Chinese translation]  [Chinese translation] 
  20  [Chinese translation]  [Chinese translation]   


ANNEX II Schedule for Project implementation
[Chinese translation]


XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                             
Page 15 of 17

Annex III Work flow of CDM Activity
[Chinese translation]

[exhibit1012x15x1.jpg]



XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                                         
Page 16 of 17

Annex [ ] Address designated
[Chinese translation]

Purchaser: [Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)

740 St Maurice suite 102
Montreal, Qc H3C1L5
Canada
Tel: 5148763907
Fax: 5148764080
Email: trivutruong2004@yahoo.ca

 

Project Proponent: [Chinese translation]

Xiangtan Iron and Steel Group Co., Ltd (“XISC”)/ [Chinese translation]

Address: Yuetang, Xiangtan City, Hunan, 411101, P. R. China [Chinese
translation]
Telephone: 0732- 8653018, 13707328182
Fax : 0732-8628978
Email: sheny3018@sohu.com

 


XISC Power Generation Using Waste Heat from Sintering System (WHR) [Chinese
translation]

--------------------------------------------------------------------------------